UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6782


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMETRIUS SPENCE, a/k/a Meat,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever III, District Judge. (2:11-cr-00004-D-1)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Spence, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Demetrius Spence appeals the district court’s order denying his motion for

compassionate release and dismissing his request for home confinement.          We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Spence, No. 2:11-cr-00004-D-1 (E.D.N.C.

May 13, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2